SUPPLEMENT DATED FEBRUARY 9, 2009 TO PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR FREEDOM NY, COLUMBIA ALL-STAR NY, AND COLUMBIA ALL-STAR EXTRA NY TO PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding a change to an investment option that is available under your Contract. On May 1, 2009, the name of the following investment option will be changed to: Old Name New Name AllianceBernstein Global Technology Portfolio AllianceBernstein Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity
